                                       July 2, 2021


By ECF

Honorable Kathrine Polk Failla
United States District Court
                                                           MEMO ENDORSED
Southern District of New York
40 Foley Square
New York, NY 10007

Re:   United States v. Kevin Robles
      18 Cr 236 (KPF)

Dear Judge Failla:

       I write on consent (Assistant United States Attorney Ryan Finkel) to
respectfully request that the Court adjourn the violation of supervised release
conference currently scheduled for July 9, 2021. The principle basis for the
violation is a new criminal case, which is still pending in New York State Court.
The next court date for that case is July 8, 2021, but I understand that the case will
not be resolved on that date. I request a 45 day adjournment, so that the parties
can get a more substantive update on the state case.

      Thank you for your consideration of this request.

                                       Very Truly Yours,

                                       /s/
                                       Jennifer Willis
                                       Assistant Federal Defender
                                       (212) 417-8743




Cc: Ryan Finkel (via email)
Application GRANTED. The conference scheduled for July 9,
2021, is hereby ADJOURNED to August 24, 2021, at 2:00 p.m. On
or by August 10, 2021, the parties shall inform the Court
whether they intend to proceed with a remote proceeding or an
in-person proceeding.

Dated:   July 2, 2021             SO ORDERED.
         New York, New York




                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
